OPINION — AG — ** CHIROPRACTIC EXAMINERS — LICENSED — QUALIFICATION ** THE BOARD OF CHIROPRACTIC EXAMINERS MAY 'NOT' REFUSE TO ACCREDIT A POSTGRADUATE PROGRAM OF A CHIROPRACTIC ASSOCIATION, PURSUANT TO 59 Ohio St. 164 [59-164](C), SOLELY BECAUSE THEY HAVE LESS THAN FORTY PERCENT(40%) OF THE LICENSED CHIROPRACTIC PHYSICIANS ACTIVELY PRACTICING IN THE STATE OF OKLAHOMA AS MEMBERS IN THEIR ASSOCIATION. (LICENSE RENEWAL, RULES AND REGULATION, ADMINISTRATIVE LAW, EDUCATION PROGRAM, APPLICATION, APPROVAL) CITE: 25 Ohio St. 1 [25-1], 59 Ohio St. 162 [59-162](B), 59 Ohio St. 164 [59-164](C) (M. DENISE GRAHAM)